Citation Nr: 1441314	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness and/or asbestos exposure, and as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for cervical spondylosis.

7.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1992.  He had service in Southwest Asia from September 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and issued by the RO in Montgomery, Alabama.

In December 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In November 2010, the Veteran testified before the undersigned at a Board hearing at the RO.  Copies of both transcripts have been associated with the record.

In March 2011, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development, and the appeal has since retuned to the Board for appellate review.

In January 2014, the Board sought an expert medical opinion in regard to the Veteran's claim of entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness and/or asbestos exposure, and the opinion has been associated with the claims file.

The issues of entitlement to service connection for a left knee disorder, entitlement to service connection for a left shoulder disorder, entitlement to service connection for a low back disorder, and entitlement to service connection for cervical spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of record that indicates that the Veteran's hypertension may be related to service.

2.  The preponderance of the probative evidence of record indicates that the Veteran's respiratory disorder was not caused by or aggravated during service, to include alleged exposure to irritants/toxins and asbestos, and was not caused or aggravated by the Veteran's service-connected PTSD. 

3.  There is no evidence that the Veteran has a current disorder, a medically unexplained chronic multi-symptom illness, or an undiagnosed illness characterized by chronic fatigue.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).

2.  A respiratory disorder was not incurred in or aggravated by active duty service, to include claimed environmental hazard and asbestos exposure, and was not caused or aggravated by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for a disorder manifested by fatigue, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2004 that fully addressed all required notice elements for the claims on appeal and were sent prior to the initial RO decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In March 2006, after initial adjudication of the claims, VA informed the Veteran regarding disability ratings and effective dates.  Since this notice, the claim was readjudicated in September 2007 and June 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (any such error in notification may be cured by providing notice followed by readjudication).

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains service treatment records, VA treatment records, reports of VA examinations, a VA medical expert opinion report, the transcript of a December 2006 RO hearing, and the transcript of a November 2010 Board hearing.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was provided a VA examination to assess his disabilities in June 2005 and another for his respiratory problems in July 2011.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  VA also obtained a medical opinion on the claim of entitlement to service connection for a respiratory disorder, which answered the questions presented with sufficient rationale.

The Veteran was provided an opportunity to set forth his contentions on the claim during the November 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has included a claim of undiagnosed illness with regard to his claims of entitlement to service connection for a respiratory disorder and chronic fatigue.  For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  Id. (e)(1).  The "Southwest Asia theater of operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  Id. (e)(2).  The Veteran's service personnel records reflect active duty in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, he is considered a Persian Gulf Veteran.

A "qualifying chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi-symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

In addition, 38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 38 C.F.R. § 3.317 (c)(2).  As none of the enumerated diseases is at issue in this case, the Board has herein omitted listing the diseases or discussing them.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and IBS, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi-symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A.  Hypertension

The Veteran has been diagnosed with hypertension.  See June 2005 VA examination (diagnosing hypertension, noting that the Veteran has suffered from high blood pressure for over a year).  As such, the first Hickson element has been satisfied as to this claim.

Regarding in-service injury, the Veteran claims that his hypertension was caused by the high sodium content in his Meals Ready to Eat.  The Board notes that a layperson is competent to report matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Affording the Veteran the benefit of the doubt, the Board finds for purposes of this claim, that the Veteran had a high sodium intake during service.  Thus, the second Hickson element of an in-service "injury" is satisfied as to this claim.

The third Hickson element, medical evidence of a nexus between the claimed in-service injury and the current disability, is the remaining issue.

The Board initially notes that the Veteran's service treatment records do not contain a diagnosis of hypertension or elevated blood pressure readings.  The first indication of high blood pressure readings in a June 1999 VA treatment record, noting that the Veteran smoked 1.5 packs of cigarettes per week and was overweight.  The physician advised the Veteran to lose weight and noted his vital blood pressure was high.  In a December 2003 treatment record, the Veteran was noted to have a diagnosis of hypertension.  The Board notes that the Veteran is not competent to state that in-service sodium intake caused the Veteran's hypertension.  The Veteran has not alleged that he has any relevant medical education, experience or training, and is therefore a layperson.  38 C.F.R. § 3.159(a).  The Veteran also has not reported that a medical professional has indicated that his hypertension may be related to any incident of service, to include high sodium intake.  He has not offered a basis in common lay knowledge by which he could relate hypertension to sodium intake, occurring several years prior to his diagnosis.  

Finally, the accounts of symptoms provided by the Veteran do not indicate a nexus may be possible based on lay observable symptoms.   The Veteran was diagnosed with hypertension sometime between 1999 and 2003-several years after discharge from service.  The question of whether hypertension was caused by in-service sodium intake is not within the realm of a lay observer to resolve based on lay observable symptoms.  As such, in this matter, the Board finds that the lay evidence relating hypertension to the in-service sodium intake is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

The record is silent for any nexus opinion regarding the etiology of hypertension.  The record contains no medical evidence even suggesting a relationship between this disability and service.  Notably, the June 1999 VA treatment record notes that the physician instructed the Veteran to see a dietician, begin regular exercise, and decrease or discontinue beer intake after the Veteran indicated that he smoked 1.5 packs of cigarettes per week, drank beer daily, and did not exercise regularly.  Thus, it is reasonable to believe from this record that the physicians attributed his increased blood pressure and weight gain to the Veteran's current eating and drinking habits.  There is simply no indication that prior sodium intake caused the Veteran's hypertension, as his blood pressure during service remained normal.

The Board finds that the preponderance of the competent evidence is against the claim of entitlement to service connection for hypertension.  The lay evidence regarding nexus is not competent, as discussed above.  As such, the Board cannot afford it probative weight.  The medical evidence shows that the Veteran does have hypertension, but does not demonstrate that the Veteran's service caused hypertension.  The Board finds that the Veteran's hypertension is not related to service or any incident therein.  Service connection must therefore be denied, as the claim fails on the third Hickson element.

B.  Respiratory Disorder

The Veteran has raised four arguments regarding the claim of entitlement to service connection for a respiratory disorder: (1) he alleges that he was exposed to environmental hazards during the Gulf War, to include asbestos from the preservative in his chemical suits; (2) he alleges service connection as an undiagnosed illness; (3) he argues that his shortness of breath that he currently experiences first became apparent after panic attacks related to his service-connected PTSD and is related to PTSD; and (4) he assets that his current respiratory disorder was incurred in service, to include that his pre-existing residuals of tuberculosis were aggravated during active duty.  The Board will address each argument in turn.

The record reflects that the Veteran has a current diagnosis of emphysema.  See July 2011 VA examination report.  There are no other findings of any current respiratory disorder other than emphysema.  See, e.g., June 2005 VA examination (normal chest X-ray, no current diagnosis).  As the Veteran's respiratory symptoms are attributable to a known diagnosis, 38 C.F.R. § 3.317 does not apply, and the Veteran's claim of entitlement to service connection for a respiratory disorder as based on an undiagnosed illness is not warranted.  In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and/or 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding the Veteran's allegation of exposure to environmental hazards, to include asbestos, the Veteran has a current diagnosis of emphysema, and the first Hickson element has been satisfied as to this claim.

Regarding an in-service injury, the Veteran alleges that he was exposed to environmental hazards and asbestos from chemical suits used during his service in the Gulf War.  There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  VA, however, has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  See Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9, "Service Connection for Disabilities Resulting from Exposure to Asbestos"; see also VAOPGCPREC 4-00 (Apr. 13, 2000), summary available at 65 Fed. Reg. 33,422-02 (2000).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

While the Board acknowledges that the Veteran was exposed to environmental hazards during his Gulf War service, there is absolutely no evidence of record to support his assertion that chemical suits issued by the military contained asbestos.  At his Board hearing, the Veteran testified that it was "some kind of chemical" used to "preserve" the suit.  See Board Hearing Tr. at 25.  This implies that the Veteran is simply asserting that he was exposed to asbestos without any knowledge of actual exposure.  Further, he has not provided any documentation that even suggests that the military used asbestos to preserve chemical suits, and his service treatment records are silent for any exposure to asbestos.  Notably, the Veteran's medical records do not document any radiologic or clinical findings supporting a diagnosis of asbestos-related lung disease.  See May 2014 VA pulmonologist opinion.  As such, the Board finds that the Veteran was not exposed to asbestos in service.  The Veteran's exposure to environmental hazards during the Gulf War, however, satisfies the second Hickson element as to this claim.

Regarding the third Hickson element, an opinion from an July 2011 VA examination report found that the Veteran's current respiratory condition is less likely due to service because the service treatment records do not indicate a chronic respiratory condition.  The examiner found that the Veteran's emphysema was most likely due to tobacco and other inhaled substances.  In this regard, the Veteran has a long history of tobacco and substance abuse (to include marijuana and crack cocaine).  See July 2006 VA discharge summary.  The Board notes that Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during a veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).  The record also contains a May 2014 opinion by a VA pulmonologist that found that it was less likely than not that the Veteran's current respiratory disorder was caused or aggravated by service because a review of the Veteran's medical records did not show any relationship between the Veteran's respiratory complaints and his period of active military service.  The Board accepts these VA medical opinions as probative and dispositive evidence on the medical nexus question, as they were based upon full consideration of the records, including the Veteran's assertions, and supported by a rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

Neither the Veteran nor his representative has presented or identified a contrary medical opinion that supports the claim.  As such, entitlement to service connection for emphysema as due to exposure to environmental hazards and asbestos is not warranted.

Regarding the Veteran's claim of secondary causation based on his service-connected PTSD, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In January 2014, the Board sought a medical opinion from a pulmonologist in this matter.  The medical opinion found that it was less likely than not that any current respiratory disorder was caused or aggravated but the Veteran's service-connected PTSD.  As rationale, she explained that PTSD can be associated with the subjective feeling of being short of breath, however, PTSD is not associated with worsening lung function even in patients with previous pulmonary conditions.  The Board accepts this VA medical opinion as probative and dispositive evidence on the medical nexus question, as it was based upon full consideration of the records, including the Veteran's assertions, and supported by a rationale.  See Hernandez-Toyens, 11 Vet. App. at 382; Gbrielson, 7 Vet. App. at 40.

Neither the Veteran nor his representative has presented or identified a contrary medical opinion that supports the claim.  As such, entitlement to service connection for emphysema as secondary to service-connected PTSD is not warranted.

Regarding the Veteran's claim that his current respiratory disorder is a result of in-service incurrence of respiratory problems, to include aggravation of his pre-existing residuals of tuberculosis, on entry into service, the Veteran acknowledged a history of tuberculosis as a child.  Subsequent service records show that in September 1989 and again in February 1990, the Veteran screened positive on a purified protein derivative (PPD) test, used to detect tuberculosis, and was also noted to have an infrahilar mass in his right lung, which was visible on X-ray.  The Veteran remained asymptomatic throughout the remainder of his military service, but he did seek in-service treatment for other respiratory ailments, including blood-streaked sputum and chest pains in May 1988, a productive cough in November 1988, allergic rhinitis in September 1989, sinus irritation in August 1990, and recurrent chest pains and pleurisy in June 1991.  On March 1992 separation examination, the examiner confirmed the Veteran's history of tuberculosis, but the examination remained otherwise negative for any respiratory abnormalities.

Post-service records reflect that, in March 1998, the Veteran was treated for complaints of wheezing, but a concurrent physical examination was negative for any pulmonary abnormalities.  Thereafter, in June 2005, the Veteran underwent a VA general examination in which he reported a history of nighttime coughing and shortness of breath, particularly when he ascended stairs.  The examining VA clinician noted that a recent (March 2004) chest X-ray had been negative for any abnormalities, and no abnormalities were found during contemporaneous testing.  On July 2011 VA examination, chest X-ray results were normal.

In May 2014, the Board obtained an expert opinion on this matter from a VA pulmonologist.  The pulmonologist opined that it is less likely as not that any of the Veteran's tuberculosis residuals permanently increased in severity during service.  As rationale, she noted that the Veteran's pulmonary tuberculosis was successfully treated in childhood.  Despite positive PPD findings, there was no clinical evidence of reactivation of tuberculosis.  She further found that, based on review of medical records there was no evidence of permanent lung damage due to previous history of tuberculosis.  The pulmonologist noted that it was not clinically possible to have worsening of tuberculosis residuals without disease reactivation.  She also found that a review of the Veteran's medical records did not show any relationship between his current respiratory disorder and his period of active military service.  The Board accepts these VA medical opinions as probative and dispositive evidence on the medical nexus question, as they were based upon full consideration of the records, including the Veteran's assertions, and supported by rationale.  See Hernandez-Toyens, 11 Vet. App. at 382; Gbrielson, 7 Vet. App. at 40.  

Neither the Veteran nor his representative has presented or identified a contrary medical opinion that supports the claim.  As such, entitlement to service connection for a respiratory disorder, on a direct service connection basis (to include aggravation of pre-existing tuberculosis) is not warranted.

Finally, as for any assertions by the Veteran and/or his representative that there exists a medical nexus between the Veteran's emphysema and his military service or PTSD, such evidence provides no basis for allowance of the claim.  The matter on which this claim turns-a nexus opinion between the Veteran's service or PTSD and his current lung disorder-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter, such as whether his emphysema was caused by in-service exposure to environmental hazards, caused or aggravated by PTSD, or represent the residuals of tuberculosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, the lay assertions in this regard have no probative value.



C.  Chronic Fatigue

The Veteran contends that he has had chronic fatigue since returning from service in the Persian Gulf War.

As previously noted, the Veteran is a Persian Gulf Veteran.  To be entitled to service connection for chronic fatigue syndrome, he must also exhibit objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  A qualifying chronic disability includes an undiagnosed illness or a medically unexplained chronic multi-symptom illness (e.g., chronic fatigue syndrome).  38 C.F.R. § 3.317(a)(2)(i).

Objective indications of chronic disability include both "signs" (in the medical sense of objective evidence perceptible to an examining physician), and "symptoms," or non-medical indicators that can be independently verified.  Id. (a)(3).  However, objective medical evidence is not required for an award of service connection under 38 U.S.C.A. § 1117, and veterans are competent to report symptoms without any medical verification or etiological opinion needed.  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Veteran's report of symptoms has been consistent throughout the record, and consist of complaints of becoming tired after walking long distances.  On June 2005 VA examination, the Veteran reported becoming tired at times after going for long walks.  He denied any history of migratory joint pains and fatigue lasting 24 hours or longer after exercise.  The examiner noted that the Veteran did not have any diagnosis of chronic fatigue syndrome or any undiagnosed illness.

The Board has considered the Veteran's credible statements in deciding whether the Veteran has an undiagnosed illness of chronic fatigue.  Notably, the Veteran has only alleged that his fatigue occurs after walking long distances, and does not last 24 hours or longer after exercise.  This indicates that the Veteran's fatigue is due to exercise, rather than an undiagnosed illness.  The Board also notes that the Veteran suffers from emphysema due to tobacco and drug use, as well as several joint problems, which makes exercise difficult.  See, e.g., June 2005 VA examination report (Veteran reporting that he cannot play sports because his back hurts; examiner noting that functional loss due to joint pain was moderate to moderately severe).  The Veteran has also reported sleep disturbances due to pain and his service-connected PTSD.  See July 2011 VA examination report (noting positional pain from his cervical spine causes sleep problems); June 2005 VA examination report (reporting sleep disturbances due to PTSD).  Based on this evidence, especially the sporadic, short-lived fatigue only occurring after walking long distances, the evidence does not support a finding of chronic fatigue as an undiagnosed illness.

Regarding a medically unexplained chronic multi-symptom illness, the June 2005 VA examiner found that the Veteran did not have a diagnosis of chronic fatigue syndrome.  He noted that the Veteran's fatigue only occurred after walking long distances, and there was a lack of migratory joint pains and fatigue lasting 24 hours or longer after exercise.  There is no other evidence of record that suggests the presence of chronic fatigue syndrome.  Thus, the Board finds that the Veteran does not qualify for service connection under 38 C.F.R. § 3.317 for chronic fatigue syndrome or any other medically unexplained chronic multi-symptom illness characterized by fatigue. 

As such, the claim of entitlement to service connection for chronic fatigue is denied under 38 C.F.R. § 3.317.

Considering the claim of entitlement to service connection for chronic fatigue on a direct basis, the Board notes that the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the Veteran has not been diagnosed with any disability related to his claimed fatigue, the claim for direct service connection fails on the first element-a current diagnosis of a disability, and is therefore, denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness and/or asbestos exposure, and as secondary to PTSD is denied.

Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness, is denied.


REMAND

In March 2011, the Board remanded the claims remaining on appeal for, inter alia, new examinations and opinions as to the etiology of the Veteran's orthopedic disorders, as the prior opinions did not account for the Veteran's lay statements.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, the Board instructed the AOJ to obtain a new examination, where "[t]he examiner should take a complete history from the Veteran regarding each of these disorders [and] should discuss [the Veteran's] claims regarding the in-service incurrence of back, neck, left shoulder, and left knee pain, and his claims that he has had ongoing back, neck, left shoulder, and left knee pain since he left service."

The Veteran was provided with a new examination in July 2011.  The examiner found that it was less likely than not that the Veteran's left knee, cervical spine, lumbar spine, and left shoulder were due to service.  As rationale for each disability, the examiner only relied on the lack of documentation or notation of any injury or orthopedic condition during service.  The examination is completely silent for any discussion of the Veteran's lay statements of continuing pain since service as well as consideration of his statements of in-service injuries, as was instructed in the March 2011 remand directives.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . remand orders of the Board . . .  are not complied with, the Board itself errs in failing to ensure compliance."  Id.

Further, the Veteran testified at his hearing that many of his disabilities were aggravated by his motor vehicle accident in July 2003.  He also testified that he told physicians at the time he was receiving treatment for injuries from his motor vehicle accident that he had existing pain prior to the accident.  These records are relevant to the pending claims on appeal, and an effort to obtain them should be undertaken.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain updated records from the VA Medical Center in Montgomery, Alabama from April 21, 2011.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with VA Forms 21-4142 (Authorization and Consent to Release Information) and request that he identify the location of any relevant treatment relating to the Veteran's July 2003 motor vehicle accident.  If the Veteran responds, obtain all authorized records and associate them with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of Steps 1 and 2, schedule the Veteran for a VA examination for his left knee, cervical spine, lumbar spine, and left shoulder.  The entire claims file, to include any evidence contained in the electronic claims file (VBMS and/or Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must elicit a full history from the Veteran as to when his pain and symptomatology began.  Any relevant testing should be conducted.  After an examination and review of the claims file, the examiner should provide an opinion as to each of the following questions:

(a)  As to the diagnosed left knee strain, is it at least as likely as not that the disorder had its onset in or is otherwise related to service?  For purposes of this question, please assume that the Veteran injured his knee when he jumped off a tank in 1991, and has had pain in his left knee since service.  Please also note that the Veteran injured his knee post-service in a motor vehicle accident in 2003.

(b.)  As to the diagnosed degenerative disc disease and osteoarthritis of the cervical spine, is it at least as likely as not that the disorder had its onset in or is otherwise related to service, to include riding in tanks?  For purposes of this question, please assume that the Veteran also injured his neck when falling on ice in 1988/1989, and has had pain in his neck since service.  Please also note that the Veteran injured his cervical spine in a motor vehicle accident in 2003.

Please comment on the December 2003 X-ray of the cervical spine revealing a "probable old injury associated with degenerative spondylosis." 

(c.)  As to the diagnosed mild degenerative disc disease and osteoarthritis of the lumbar spine, is it at least as likely as not that the disorder had its onset in or is otherwise related to the lifting injury in service?  For purposes of this question, please assume that the Veteran has had pain in his back since service.  Please also note that the Veteran injured his lumbar spine in a motor vehicle accident in 2003.

(d.)  As to the diagnosed mild degenerative joint disease of the left shoulder, is it at least as likely as not that the disorder had its onset in or is otherwise related to service?  For purposes of this question, please assume that the Veteran injured his left shoulder in 1988/89 when he slipped on ice, and has had pain in his shoulder since service.  Please also note that the Veteran injured his left shoulder in a motor vehicle accident in 2003.

A complete rationale for all offered opinions should be provided.  If the examiner is unable to provide any of the above opinions that fact must be stated and the reasons why any opinion cannot be provided explained.  

4.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  Thereafter, and following any other indicated development, readjudicate the appealed issues.  If any appealed issue remains denied, the Veteran  and his representative should be provided a Supplemental Statement of the Case.  He should then be afforded an applicable time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


